Exhibit 10(a)

Amendment to Directors Stock Compensation and Deferral Plan

Effective January 1, 2013, the Wells Fargo & Company Directors Stock
Compensation and Deferral Plan (the “Plan”) is amended as follows:

 

  1. Section A of Article I of the Plan is amended to read in full as follows:

 

  A. Purpose.

The purpose of the Wells Fargo & Company Directors Stock Compensation and
Deferral Plan (the “Plan”) is to provide non-employee members of the Board of
Directors of the Company and non-employee members of the Board of Directors of
Wells Fargo Bank, National Association (the “Bank”) with equity compensation and
compensation deferral opportunities in consideration for personal services
rendered in their capacity as directors of the Company or the Bank. The Plan is
also intended to aid in attracting and retaining individuals of outstanding
abilities and skills for services on the Company’s or Bank’s Board of Directors.

 

  2. The definitions of “Board,” “Committee,” “Non-Employee Director” and
“Separation from Service” contained in Article II of the Plan are amended to
read in full as follows:

Board

Unless otherwise indicated, the Board of Directors of the Company or the Bank.

Committee

The Governance and Nominating Committee or any successor committee of the Board
of Directors of the Company; provided, however, that if at the time of any
Committee action, any member of such Committee does not satisfy the requirements
applicable to Committee approval contained in regulations of the Securities and
Exchange Commission promulgated under Section 16 of the Securities Exchange Act
of 1934, and applicable interpretations thereof, any such action must be taken
or approved by the Board of Directors of the Company.

Non-Employee Director

Any member of the Board of Directors of the Company or the Bank who is not an
employee of the Company, the Bank, or of any other Affiliate of the Company.

Separation From Service

A Non-Employee Director shall be deemed to have had a Separation from Service at
the time his or her service as a member of the Board ceases, or if later, when
the Non-Employee Director is deemed to have had a “separation from service”
within the meaning of Code §409A and applicable regulations thereunder.
Generally, a Separation from Service will not occur within the meaning of Code
§409A if the Non-Employee Director becomes an employee of or continues to
perform other services for the Company, Bank, or other Affiliate of the Company.



--------------------------------------------------------------------------------

  3. Sub-Sections 1 and 2 of Section D of Article VI of the Plan shall be
amended by the addition of the words “of the Company” following each reference
to “Non-Employee Director” and the “Board.”

 

  4. Article X of the Plan shall be amended by the addition of the words “of the
Company” following each reference to the “Board of Directors” and the “Board.”

Except as expressly amended hereby, the Plan shall continue in full force and
effect.

 

2